
	

113 HR 42 IH: Military Health Care Affordability Act
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 42
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Mrs. Bachmann
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to prohibit
		  certain increases in fees for military health care before fiscal year
		  2016.
	
	
		1.Short titleThis Act may be cited as the
			 Military Health Care Affordability
			 Act.
		2.Findings and
			 sense of congress
			(a)FindingsCongress
			 finds the following:
				(1)America’s warriors offer a life of supreme
			 devotion in service to their Nation, and through generations of war-fighting,
			 their dedication has proven honorable, their sacrifice immeasurable, and their
			 record of excellence undeniable.
				(2)No American goes to war alone—the burden of
			 every Soldier, Sailor, Airman, and Marine is shared, in part, by all of his or
			 her loved ones.
				(b)Sense of
			 CongressIt is the sense of Congress that—
				(1)so long as the United States sends men and
			 women into battle, the United States will be faithful to care for them upon
			 their return;
				(2)as the veteran answered the call of duty,
			 so too, is the United States duty-bound to answer the call of the
			 veteran;
				(3)the Department of Defense and the
			 Department of Veterans Affairs have the tools and ingenuity to provide
			 continued excellent health care without increasing TRICARE payments from the
			 veteran before fiscal year 2014; and
				(4)in the words of President Abraham Lincoln,
			 let us strive on to finish the work we are in, to bind up the nation's
			 wounds, to care for him who shall have borne the battle and for his widow and
			 his orphan, to do all which may achieve and cherish a just and lasting peace
			 among ourselves and with all nations..
				3.Prohibition on
			 increases of certain health costs and restrictions on health benefit
			 adjustments for members and retirees of the uniformed services and their
			 dependents
			(a)Prohibition on
			 increase in charges under contracts for medical careSection
			 1097(e) of title 10, United States Code, is amended—
				(1)in paragraph (1),
			 by striking September 30, 2011 and inserting September
			 30, 2015; and
				(2)in paragraph (2),
			 by striking October 1, 2012 and inserting October 1,
			 2015.
				(b)Prohibition on
			 increase in amount of cost sharing requirement under pharmacy benefits
			 programSection
			 1074g(a)(6)(C)(i) of title 10, United States Code, is amended by striking
			 Beginning October 1, 2013, and inserting the following:
			 The amount of any increase in a cost-sharing amount specified in
			 subparagraph (A) in a year may not be increased during the period beginning on
			 October 1, 2012, and ending on September 30, 2015. Beginning October 1,
			 2015,.
			(c)Prohibition on
			 increase in charges for inpatient careSection 1086(b)(3) of title 10, United
			 States Code, is amended by striking September 30, 2011 and
			 inserting September 30, 2015.
			(d)Prohibition on
			 increase in premiums under TRICARE coverage for certain members in the Selected
			 ReserveSection 1076d(d)(3) of title 10, United States Code, is
			 amended—
				(1)in subparagraph
			 (A), by striking The monthly and inserting Except as
			 provided by subparagraph (C), the monthly; and
				(2)by adding at the
			 end the following new paragraph:
					
						(C)During the period beginning on October 1,
				2013, and ending on September 30, 2015, the monthly amount of the premium for
				TRICARE Standard coverage under this section may not be increased to be more
				than the amount in effect for the month of September
				2013.
						.
				(e)Prohibition on
			 increase in premiums under TRICARE coverage for certain members of the Retired
			 ReserveSection 1076e(d) of
			 title 10, United States Code, is amended by adding at the end the following new
			 paragraph:
				
					(6)During the period beginning on October 1,
				2013, and ending on September 30, 2015, the monthly amount of the premium for
				TRICARE Standard coverage under this section may not be increased to be more
				than the amount in effect for the month of September
				2013.
					.
			(f)Prohibition on
			 increase in premiums under TRICARE coverage for certain
			 dependentsSection 1110b(c)
			 of title 10, United States Code, is amended by adding at the end the following
			 new paragraph:
				
					(5)During the period beginning on October 1,
				2013, and ending on September 30, 2015, the monthly amount of the premium for
				coverage under the TRICARE program provided pursuant to this section may not be
				increased to be more than the amount in effect for the month of September
				2013.
					.
			
